Citation Nr: 1140554	
Decision Date: 11/01/11    Archive Date: 11/16/11	

DOCKET NO.  08-33 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for left knee post-traumatic degenerative arthritis.

2.  Entitlement to a disability evaluation in excess of 10 percent for residuals of a gunshot wound of the left calf with tender scarring.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to May 1970.  His medals and badges include the Purple Heart Medal and the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the VARO in Winston-Salem, North Carolina, that denied entitlement to the benefits sought.  The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in February 2010.  A transcript of the proceedings is of record and has been reviewed.

In April 2010, the Board denied the Veteran's claims for entitlement to an increased rating for his left knee post-traumatic degenerative arthritis and entitlement to a rating in excess of 10 percent for residuals of a gunshot wound of the left calf with tender scar.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, in a Joint Motion for Remand, the Court vacated and remanded the April 2010 Board decision for readjudication and the issuance of a new decision.  In March 2011, the Board remanded the case for procedural and substantive purposes.  The requested actions have been accomplished and the case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by complaints of pain on motion, with flexion to 130 degrees and extension to 3 degrees of normal and X-ray evidence of degenerative changes involving all compartments with joint space narrowing.

2.  Recent examination showed no fatigue, weakness, lack of endurance, or incoordination resulting in any additional loss of motion, restriction of activity, or functional impairment.

3.  The Veteran has instability involving the knee.

4.  The disability resulting from the gunshot wound to the left calf area in service is moderately severe in degree.  There is significant atrophy that is reasonably related to the wound in service, even though it has not been shown to be through and-through in nature.

5.  The scar of the medial calf of the left leg is well healed and essentially asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for left knee arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).

2.  The criteria for a separate 10 percent rating for instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.71a, Diagnostic Code 5257 (2011).

3.  The criteria for a disability evaluation of 20 percent, but not more, for residuals of a gunshot wound scar involving the left calf are reasonably met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.21, 4.118, Diagnostic Codes 5311, 7804 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) (codified in part at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) has redefined VA's duties to notify and assist Veterans in developing claims for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 122 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board notes that the Court has previously held that, with respect to a claim for an increased rating, a detailed notice, tailored to the specific aspects of each claim, must be provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed that decision, holding that what is required is generic notice of the type of evidence needed to substantiate the claim, mainly, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 480 F.3d 1270 (2009); Dingess, 19 Vet. App. at 473.  The Board notes that the April 2011 communication sent to the Veteran asked him to submit the evidence showing that his service-connected disorders had increased in severity.  He was also told to send any treatment records pertaining to the claimed conditions, particularly records within the past 12 months.  He was also asked to send any treatment records related to the claimed disorders.  He was further asked to provide information with regard to any treatment he might have received at a VA facility and he was advised that he could send his own statement, or statements from individuals who were witness to how the claimed disabilities had impacted on his ability to function.  The Board believes this notice substantially satisfies the notification requirements for claims for an increased rating.  Neither the Veteran nor his representative has indicated any prejudice caused by any content error and the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In other words, there is no allegation that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

With regard to the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim, VA has obtained records corresponding to treatment for the claimed disorders.  The Board is aware that the duty to assist includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on a claim.  38 U.S.C.A. § 5013A (setting forth the Secretary's various duties to claimant).  The Veteran has been accorded examinations by VA in September 2007 and in May and June 2011.  The reports of these examinations are thorough in nature and adequate for the purpose of deciding the claims for increased ratings.  The Veteran has not identified any pertinent records that remain outstanding.

Based on the foregoing, it is the Board's determination that VA fulfilled its VCAA duties to notify and assist the Veteran, and, thus, no additional assistance or notification is required at this time.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Pertinent Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any increased rating claim when the factual findings show distinct time periods in an appeal period where the service-connected disability had symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, uniform ratings are warranted as will be discussed below. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4,40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration is also to be given to weakened movement, excess fatigability, and incoordination.

Factual Background and Analysis.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim, and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Left Knee Degenerative Arthritis

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis, due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  Under Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code or codes by the specific joint or joints involved.  Limitation of motion must be objectively confirmed with findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of leg is evaluated as follows:  Flexion limited to 15 degrees warrants a 30 percent rating; flexion restricted to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a noncompensable disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is evaluated as follows:  Extension limited to 45 degrees warrants a 50 percent rating; extension restricted to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; and extension limited to 5 degrees equates to a noncompensable disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Codes 5260 and 5261 may be assigned for disability involving the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04 (2004); 38 C.F.R. § 4.14 (2011).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent disability rating when slight, a 20 percent rating when moderate, and a 30 percent rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  VA's General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).

Initially, the Board notes with regard to instability, a separate 10 percent rating is consistent with the Veteran's statements on examination and both hearing testimony that the knee gives way on him and is essentially unstable.  At the hearing in February 2010, he gave testimony that the knee gave way on him even though he used a cane and a knee brace (transcript, pages 4 and 6).  When examined by VA in May 2011, notation was made that the left knee was unstable.  The Board finds it more than reasonable to attribute a degree of instability to the gunshot wound residuals involving the knee and therefore finds a separate 10 percent rating is warranted for instability of the knee under Code 5257.  

With regard to motion restriction involving the knee, the pertinent evidence of record includes the report of an examination accorded the Veteran in September 2007.  The Veteran stated his left knee had gotten progressively worse over the years, despite having had 4 or 5 different operations.  The most recent surgery took place in 2005.  He currently complained of increased pain, morning stiffness, and weakness.  Flare-ups were noted to occur with prolonged sitting, standing, walking, and driving.  The examiner observed that the Veteran did not use a knee brace, but used a cane and walked with a limp favoring the left knee.

Examination findings included a grossly hypertrophic knee at the medial condyle, mild tenderness to palpation, and genu valgum of the knee.  Extension was to 0 degrees.  Flexion was to 110 degrees, but limited by stiffness and degenerative changes.  Drawer's Sign, Lachman's testing, and McMurray's testing were each negative.  The collateral ligaments were intact.  The examiner stated that the knee appeared to be stable upon examination, with no increased pain or change in range of motion with repetitive motion.  The examiner went on to say that the muscle function was normal in terms of comfort, endurance, and strength.  No restriction of performing activities of daily living was indicated.  An X-ray study of the knee at that time showed degenerative changes involving all compartments with some degree of osteophytic spurring.  There was some joint space narrowing of the medical compartment.  There was sclerosis of the medial tibial plateau.  Old trauma was noted at the proximal tibia and fibula head.

The examination diagnoses were:  Gunshot wound to the left calf; and fall to the left knee secondary to primary gunshot wound to the left calf and secondary to degenerative changes.

Reports of VA outpatient visits on periodic occasions are also of record.  They reveal the Veteran was seen for various purposes.  At the time of one such visit in November 2008, the Veteran reported his left leg had gotten worse recently.  He stated that Motrin worked for him but he only took it when he had to.  Notation was made that there was "severe" limitation of flexion involving the left knee.  Reference was also made to a bony abnormality, but no effusion, no hyperemia and no hyperthermia.  The degree of flexion restriction was not indicated.  Motrin use was discussed and the examiner stated the Veteran was satisfied with the pain relief he was getting from the Motrin he was taking.

At the time of another outpatient visit in March 2009, it was stated there was a deformed left knee with a surgical scar.  There was no crepitus, tenderness, or swelling involved.  Range of motion was described as "intact."  A pertinent assessment was made of chronic left knee pain, status post injury and surgery.

Following a remand by the Board in March 2011, the Veteran was accorded a joints examination by VA in May 2011.  The claims file was reviewed by the examiner.  It was noted that in addition to the gunshot wound residuals involving the left lower extremity, the Veteran had sustained a stroke in 2000 with associated left-sided hemiparesis.  He currently used a cane and double action splint brace for his left knee.  The Veteran was taking 50 milligrams of Tramadol 3 times daily.  He also took Aspirin once daily.  There were no side effects.  No flare-ups from joint disease were indicated.  It was indicated there were no episodes of dislocation or recurrent subluxations.  With regard to impact of the knee on the Veteran's usual occupation and daily activities, it was noted he was currently unemployed.

On examination of the knee, it was noted there was instability resulting from knee joint deformity and prior right cerebral vascular accident.  No deformity, tenderness, or instability was noted with regard to the right knee.

The left knee showed objective evidence of pain with active motion.  Flexion was to 130 degrees (normal being 140 degrees) and extension was to 3 degrees of normal with pain noted on movement.  Repetitive motion showed continued pain, but no fatigue, weakness, lack of endurance, or incoordination resulting in any additional loss of motion, restriction of activity, or functional impairment.  Gait was described as the Veteran being able to rotate his left leg, "related to prior CVA, leg extended."  There was no evidence of abnormal weight bearing or unusual shoe wear pattern.  Also, there was no evidence of any ankylosis involving the left knee joint.

X-ray studies of the left knee and tibia showed degenerative changes of all compartments with joint space narrowing the medial and lateral compartments with progression of bone-on-bone of the medical compartment with sclerosis.  There was also noted to be old trauma of the proximal tibia with surgical hardware present and old trauma of the fibular head, but no soft tissue or joint effusion.  

The examination diagnosis was deformity of the left knee joint from prior fracture and suspected advanced traumatic arthritis and prior cerebral vascular accident with residual weakness and spasticity of the left side with a notation that strength of the left lower leg was normal.

It appears that the Veteran's accredited representative is questioning the adequacy of the recent examinations.  With regard to the examinations by VA in 2007 and again in 2011, the Board finds that they were adequate for rating purposes, because, as shown above, the examiners discussed the relevant medical history and gave a detailed description of the relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (examination adequate when based on consideration of the Veteran's prior medical history and reports of examinations and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation).  The 2011 examiner indicated that he reviewed the entire claims file, although the 2007 examiner did not.  However, lack of claims file review does not in and of itself render an examination report inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the Court, however, has not required VA medical examiners to provide a complete review of the entire claims file or state that they have done so).  Accordingly, the recent examination accorded the Veteran is more than adequate for rating purposes.

The Board notes that the competent evidence does not show that the Veteran meets the criteria for an evaluation in excess of the assigned 20 percent for his left knee arthritis.  At the time of the 2007 examination flexion of the left knee was to 110 degrees and the examiner described the knee as appearing stable.  Repetitive motion was indicative of no increased pain and no change in motion restriction.  The examiner indicated there was no function restriction in terms of comfort, endurance, and strength.  Even with consideration of the DeLuca criteria of functional impairment, the examiner noted no decreased coordination, no increased fatigability, no weakness, no uncertainty of movement, or other symptoms.

At the time of the recent 2011 examination, flexion of the knee was even improved, attaining 130 degrees.  Extension was only 3 degrees less than normal, albeit pain was not on movement.  Also at that time, repetitive motion showed continued pain, but no fatigue, weakness, lack of endurance, or incoordination resulting in any additional loss of motion, restriction of activity, or functional impairment.  Accordingly, the DeLuca factors do not show any increased functional impairment.  

The left knee has not been shown to be ankylosed and the Veteran has not shown malunion or nonunion of the tibia or fibula.  Consequently, higher ratings are not warranted under alternative codes.  

As noted above, there is a basis for a separate rating under Code 5257 with respect to instability of the knee.  See Esteban v. Brown, 6 Vet. App. 261-62 (1994) (separate evaluations are warranted when the symptomatology for the conditions is distinct and separate).


Increased Evaluation for Residuals of a Gunshot Wound to the Left Calf with Tender Scarring

Diagnostic Code 5311 provides evaluations for disability involving Muscle Group XI.  The muscles involved in that group include the posterior and lateral crural muscles and muscles of the calf:  Triceps surae (gastrocnemius and soleus); tibialis posterior; peroneus longus; peroneus brevis; flexoral hallucis longus; flexoral digitorium longus; popliteus; plantaris.  The functions affected by these muscles include propulsion, plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  Muscle disability under this provision results in a 0 percent evaluation for slight impairment, a 10 percent evaluation for moderate impairment, a 20 percent evaluation of moderately severe impairment, and a 30 percent evaluation for severe impairment.

Concerning a disability evaluation for a muscle injury, for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  Under Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  See generally 38 C.F.R. § 4.73.

Under VA regulations, a "slight" muscle disability result from an injury that is a simple muscle wound without debridement or infection.  38 C.F.R. § 4.56(d)(1)(i).  Service department records specify superficial wound with brief treatment and return to duty, as well as healing with good functional results.  There must be no evidence of any of the cardinal signs or symptoms of muscle disability.  See 38 C.F.R. § 4.56(d)(1)(ii).  The objective findings must show that there is a minimal scar, and must be negative for evidence of a fascial defect, atrophy, or impaired tonus, as well as be negative for impairment of function or retained metallic fragments in the muscle tissue.  See 38 C.F.R. § 4.56(d)(1)(iii).

Moderate disability of muscles results from through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  It requires some loss of deep fascia or muscle substance of impairment of muscle tonus and muscle power or low threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of the muscles results from through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  As for objective findings, the entrance and exit scars indicate track of missile through one or more muscle groups.  There are indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared to sound side.  Additionally, tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii).

As far scarring, scars other than the head, face, or neck, are rated under the criteria of 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805.

Under the criteria of Code 7802, scars that are superficial (that is, not associated with underlying soft tissue damage) and that do not cause limited motion are rated as 10 percent if such scar or scars extend to an area of 144 square inches (929 square centimeters) or greater.  

Code 7803 provides a 10 percent rating for scars that are superficial and unstable.

Code 7804 provides a 10 percent rating for scars that are superficial and painful on examination.

Code 7805 provides all other scars are rated on limitation of function of the part affected.

The criteria used to valuate disabilities involving the skin were revised effective October 23, 2009.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA Rating Schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  38 U.S.C.A. § 5110 (West 2002).

The veteran was not provided with the revised regulation, but the Board finds that to be harmless in this case.  The revised regulation pertains to measuring the scarring and the scarring of the left lower extremity here is not tantamount to a compensable evaluation under the revised code.  The Board will therefore focus on the old criteria.

The pertinent evidence of records reflects at the time of examination by VA in September 2007, there was a scar over the left knee that measured 5.0 centimeters by .5 centimeters.  It was not painful or tender to touch.  It was not adherent.  There were no separate entrance and exit scars.  The scar covered less than 1 percent of total body surface and 0 percent of exposed body surface.  No residual nerve tendon damage was noted.  There was no finding of muscle herniation, no loss of deep fascia or muscle substance, and no motion restriction by disease or injury.

The Veteran was accorded an examination for scarring by VA in May 2011.  The claims file was reviewed by the examiner.  There were no restrictions on routine daily activities or employment indicated as being attributable to the scar.  The scar was described as lineal and measuring 5 centimeters overlying the tibia.  At its greatest width it was 3 millimeters.  It was not painful on examination and there was no skin breakdown.  There was no underlying soft tissue damage, no inflammation, no edema, or keloid formation.  The examination diagnosis was a well-healed scar on the left lower leg with mild underlying muscle loss, atrophy, from prior gunshot wound in 1968.

In June 2011 a VA healthcare professional reviewed the claims file.  She stated that the left leg calf gunshot wound was not a through-and-through injury since it was only an entry scar described at the time of the 2007 and 2011 examinations.  She noted the 2011 examination reflected the presence of some atrophy involving the left calf.  Notation was also made at the time of that examination that the Veteran had undergone a stroke in 2000.  The examiner mentioned this because the nature of a stroke, in and of itself, indicated that some atrophy could also be from the stroke.  After careful review of the examinations, the health care professional opined that it was likely that the majority of the atrophy was from the gunshot wound and a lesser amount was attributable to the stroke.  She stated it was not possible to specifically separate the amount of atrophy attributable to either the gunshot wound residuals or the stroke.  She did not know why the 2007 examination report did not refer to atrophy, noting that it was likely the atrophy then was very small and barely noted.  With regard to employment, she noted that the Veteran had worked as a crane operator for almost 30 years.  There was no mention that this affected his work resulting in any time off due to the gunshot wound residuals.  She further stated that "it could be accurately stated that if this Veteran performed in the manner in which records indicate he did, it is very unlikely this 1968 injury had any effect on his employment.  He stopped work in 2003, according to records, because of his CVA, not because of his gunshot wound."  She stated it was not possible to say that the gunshot wound greatly contributed to the Veteran's overall problems with the entire left lower extremity, but she concluded by saying "it is more likely than not the GSW of 1968 contributed greatly to this Veteran's overall use of the left leg to date."

Based on a longitudinal review of the pertinent evidence of record, the Board finds that the atrophy noted by the VA healthcare professional who reviewed the file in June 2011 reasonably warrants the assignment of a 20 percent rating, but not more, for the combat sustained muscle damage with scarring involving the left lower extremity.  As for the scarring itself, only one scar was described as only 5.0 centimeters by .5 centimeters.  At no time in the past few years has it been described as painful, tender to touch, or indicative of any type of functional impairment.  While the VA examiner in 2007 did not address the question of atrophy, the examiner at the time of the 2011 examination referred to it and the VA individual who reviewed the file in June 2011 indicated there was a significant amount of atrophy involving the lower extremity.  That individual noted that some of the atrophy was reasonably attributable to the Veteran's stroke sustained when he was active service, but she went on to indicate that in her opinion the majority of the atrophy was attributable to the gunshot wound residuals.  Accordingly, the Board finds a preponderance of the evidence is in favor of the assignment of the next higher rating of 20 percent for moderately severe muscle damage involving the gunshot wound residual involving the left lower extremity based primarily on the presence of atrophy.

As to consideration for referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), affirmed in Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the equivalent disability and symptomatology and is found inadequate, then the second inquiry is whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Undersecretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's knee disability are fully contemplated by the applicable rating criteria.  The various diagnostic codes that the Board has considered above, including consideration of the DeLuca factors and those discussed in 38 C.F.R. § 4.59, address a broad range of symptoms, and the Board has considered many of those symptoms in awarding a separate rating for instability and an increased rating for muscle damage, in addition to the rating already in effect for motion restriction.  Thus, consideration of whether the Veteran's disability picture exhibits other relative factors such as those provided by the regulation as "governing norm" is not required.  

As noted by the examiner in 2011, records review reflects that the Veteran stopped working in 2003 because of a stroke, not because of his gunshot wound residuals.  The veteran had been able to work for many years from service to the time of the stroke and there was no indication of appreciable impact on his employment until the stroke.  The evidence does not reflect that there has been marked interference with employment or frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the left knee disability is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board finds no evidence of unemployability due to the left knee disability and therefore a total rating for unemployability based on the severity of service-connected disability need not be considered.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As noted above, the examiner at the time of the June 2011 claims file review noted that the Veteran had worked for many years as a crane operator following service discharge and opined that the Veteran stopped work in 2003 because of a stroke, not because of his gunshot wound residuals.


ORDER

Entitlement to an increased rating for left knee arthritis, currently rated 20 percent disabling, is denied.

Entitlement to a separate rating of 10 percent, but no higher, is granted for instability of the left knee, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an increased rating of 20 percent, but no higher, is granted for muscle damage involving Muscle Group XI, subject to controlling regulations governing the payment of monetary awards.



	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


